Citation Nr: 0904024	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  03-22 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1983 
to January 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  Jurisdiction of the claim has been 
transferred to the RO in Houston, Texas.

This case was brought before the Board in August 2007, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claim, to include providing the 
veteran with a VA examination.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.


FINDING OF FACT

The veteran's diabetes mellitus is manifested by no more than 
the requirement of insulin, restricted diet and regulation of 
activities; evidence of episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider 
is not demonstrated.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 40 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.120, Diagnostic Code 7913 
(2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in January 2003.  
The RO's March 2002, March 2006 and May 2008 notice letters 
advised the veteran what information and evidence was needed 
to substantiate the claim decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letters advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The duty to notify the veteran 
was satisfied under the circumstances of this case.  38 
U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2006 VCAA letter provided such notice.

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the Court distinguished claims 
for increased compensation of an already service-connected 
disability from those regarding the initial-disability-rating 
element of a service connection claim.  In addition, the 
Court has previously held that, when the rating decision that 
is the basis of the appeal was for service connection for the 
claimed disability, once a decision awarding service 
connection, a disability rating and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419, 426-427 (2006) (citing Dingess, supra).  As such, 
in the instant case, a discussion of whether sufficient 
notice has been provided for an increased compensation claim 
is not necessary because this is an initial rating claim and 
the Court articulated that the Vazquez-Flores notice 
requirements apply to a claim for increase and not an initial 
rating claim.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the San 
Antonio VA Medical Center (VAMC) as well as all private 
medical records identified by the veteran have also been 
obtained.  The veteran was afforded VA examinations in August 
2003, October 2007 and June 2008.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2008); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran is currently assigned an initial 40 percent 
evaluation for his diabetes mellitus pursuant to 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2008).  Under that diagnostic 
code, a 40 percent disability evaluation is contemplated for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 60 percent evaluation applies if 
diabetes mellitus requires insulin, a restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  Id.  

A 100 percent disability evaluation is assigned if diabetes 
mellitus requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Id.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an initial evaluation in excess of 
40 percent for his diabetes mellitus at any point during the 
appeal period.  The record demonstrates that his diabetes 
mellitus requires daily insulin, a restricted diet and 
medically required regulation of activities.  However, there 
is no competent evidence does not demonstrate he experiences 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least one or two hospitalizations per year or one to two 
visits to a diabetic care provider per month.  

The Board acknowledges the veteran experiences frequent 
episodes of hypoglycemia, and was hospitalized in May 2007 
for ketoacidosis with severe weight loss.  See October 2007 
and June 2008 VA examination reports.  However, there is no 
indication the veteran's condition requires at least monthly 
visits to his diabetic care provider.  In fact, the June 2008 
VA examination report indicates the veteran visits his 
diabetic care provider on average once every two months.  
Further, there is no evidence of record indicating the 
veteran has been hospitalized on any occasion other than in 
May 2007 due to ketoacidosis or hypoglycemic episodes.  
Finally, there is no indication that his diabetes mellitus is 
manifested by any complications that would not be compensable 
if separately evaluated   As such, the Board finds the 
criteria for an evaluation in excess of 40 percent are not 
met in the instant case.  

The Board has considered whether the veteran was entitled to 
staged ratings in accordance with Fenderson, supra.  However, 
the evidence throughout this appeal demonstrates that the 
veteran's service-connected type II diabetes mellitus is 
manifested by no more than the requirement for insulin, a 
restricted diet and regulation of activities.  As discussed 
above, the Board acknowledges that the veteran has frequent 
episodes of hypoglycemia and was hospitalized on one occasion 
for ketoacidosis.  However, these conditions have not 
required any other hospitalizations or monthly visits to a 
diabetic care provider.  Thus, the Board finds that the 
veteran's disability picture for diabetes mellitus more 
closely approximates that contemplated by a 40 percent 
evaluation throughout this appeal.  In making its 
determination, the Board considered the applicability of the 
benefit of the doubt rule.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
However, as a preponderance of the evidence is against the 
assignment of a higher evaluation, such rule does not apply 
and the claim must be denied.  


ORDER

An initial evaluation in excess of 40 percent for diabetes 
mellitus is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


